DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “more than one fracture point” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-15, 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims recite in part “a fracture point will initiate on the break path and extend to a pair of termini”.  It is unclear how a point can extend to a pair of termini because a point is not a line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-6, 8, 10-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0223075 to Teys et al. (Teys) in view of US Patent No. 4,493,574 to Redmond et al. (Redmond).
Regarding claim 1, Teys discloses a container (Fig 1) comprising a body (4) having a cavity for containing one or more contents, a flange (8) arranged about a perimeter of the body, a cover (12) affixed to the flange for enclosing the contents within the cavity, a fracturable portion (24) including a bend (34) extending across the body (width 14) from a first flange portion to a second flange portion (opposite flange portions 38), the fracturable portion bisecting the body into a first body portion (28) on one side of the bend and a second body portion (26) on the other side of the bend, wherein the fracturable portion defines a break path (16) along which the body is adapted to fracture when a user applies force exceeding predetermined level to each of the first and second body portions (28, 26) on either side of the bend, a fracture point (40, Fig 6) will initiate on the break path (16) and extend to a pair of termini (63), with one said termini at each of the first and second flange portions (Fig 2), such that the body is adapted to fracture from the fracture point in opposing directions along the break path towards each terminus since it has the structure as recited, wherein the fracturable portion includes a fracture conductor (48), the fracture conductor being defined by a localized increase in rigidity of the fracturable portion such that the fracture conductor aid in guiding propagation of the fracture along the break path (€0056-0059).  Teys does not teach a plurality of fracture conductors spaced apart along the break path.  Redmond discloses a container (Fig 1) and in particular discloses a fracturable portion comprising a break path (24) wherein the break path has a plurality of protrusion (26) functioning as fracture conductors that increases the structural strength at the protrusion as well as having effect of moving the initial point of rupture out of the plane, the fracture conductors (26, Fig 6) formed along the break path (24) to provide additional leverage for rupture and multiple exit apertures.  One of ordinary skill in the 
Regarding claim 2, the modified Teys teaches the container of claim 1 and further teaches each fracture conductor (52) including a localized change of depth and/or cross-sectional shape of the bend (Teys, Fig 1).
Regarding claim 3-4, the modified Teys teaches the container of claim 2 but does not teach the recited range of dimensions.  However, it would have been obvious to one of ordinary skill in the art to change the length of the bend to the range as recited in order to facilitate fracture since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Teys further discloses the body formed from a crystallisable material and each fracture conductor (52) includes a localized change of crystallization of the material at the bend (€0064).
Regarding claim 6, Teys discloses the container of claim 5 and further discloses the fracture conductor capable of being crystallization by heating or ultrasonic welding since it has the structure as recited.  Note that product by process limitations are given little patentable weight.
Regarding claim 8, the modified Teys further discloses fracture conductors positioned at transitional points on curved sections of the break path since the break path is curved (Fig 1) 
Regarding claim 10, Teys further discloses body (4) and flange (8) formed from polystyrene (€0064).
Regarding claim 11, Teys further discloses the body (4) and flange (8) formed by sheet thermoforming (€0064).
Regarding claim 12, Teys further discloses cover (12) bonded and sealed to the flange (8) through adhesive (€0067).
Regarding claim 13, the modified Teys further discloses bend (34) formed by intersection between first body portion (28) and second body portion (26), bend comprises sections where no fracture conductors are present (in between spaced apart fracture conductors (48) and wherein at sections where no fracture conductors are present each of the first and second body portions approaches the intersection as a straight line or curve (Fig 1).
Regarding claim 14, Teys further discloses intersection between first and second body portions (28, 26) forms an angle between 20 and 170 degrees (Fig 7, €0044).
Regarding claim 15, Teys further discloses first and second flange portions (38) having an increased flange width compared to sections of the flange adjacent the first and second portions (Fig 2, €0041).
Regarding claim 17, Teys further discloses the break path having more than one fracture point since it has the structure as recited and any point along the break path where pressure is applied the most by a user can serve as a fracture point.
Regarding claim 18, Teys further discloses thickness of the body substantially constant along break path (16) (abstract).
.

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant first argues that the fracture point is inferentially claimed; however, claim 17 explicitly recites the break path having more than one fracture point. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Teys and Redmond does not teach fracture conductors that ensure the propagation of the fracture along the break path follows a desired path, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
If the prior art has the structure as recited, then it would be capable of performing the recited function.  In the instant case, Teys discloses a peak (48) being defined by a localized increase in rigidity of the fracturable portion (¶0057), Redmond discloses protrusions (26) along a fold line (24) that aid in breakage.  Incorporating multiple peaks along Teys break path would have been obvious as suggested by Redmond in order to provide additional leverage for rupture.  Since the resultant modification would have resulted in the structure as claimed, then it would have also perform the recited function of guiding propagation of the fracture along the break path since Redmond discloses that the break path (24) with multiple protrusions acts as a guide for controlled fracturing (col. 8, ll. 48-50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735